This opinion is subject to administrative correction before final disposition.




                               Before
                 HOLIFIELD, STEWART, and HACKEL
                      Appellate Military Judges

                        _________________________

                   In Re Todd P. RIDDELL, Jr.
                   Sergeant (E-5), U.S. Marine Corps
                               Petitioner

                                     v.

                          UNITED STATES
                             Respondent

                             No. 202200072

                        _________________________

                           Decided: 29 April 2022

                Review of Petition for Extraordinary Relief
                  in the Nature of a Writ of Mandamus

                             Military Judge:
                            Matthew R. Brower

                              For Petitioner:
                  Lieutenant Aiden J. Stark, JAGC, USN
                      Mr. Emmanuel V. Tipon, Esq.

                              For Appellee:
            Lieutenant Colonel, Christopher G. Blosser, USMC
                        Mr. Brian K. Keller, Esq.
                       In Re Riddell, NMCCA No. 202200072
                               Opinion of the Court

                              _________________________

           This opinion does not serve as binding precedent, but
                may be cited as persuasive authority under
                 NMCCA Rule of Appellate Procedure 30.2.

                              _________________________

PER CURIAM:
   On 28 March 2022, Petitioner, the Accused in the general court-martial,
United States v. Sergeant (E-5) Todd P. Riddell, Jr., USMC, filed a Petition for
Extraordinary Relief in the Nature of a Writ of Mandamus and Application For
a Stay of Proceedings. Petitioner seeks a Writ of Mandamus ordering the trial
court to ensure that Petitioner is given time for adequate and meaningful ex-
pert consultation and preparation prior to the start of trial.
    The underlying court-martial was scheduled to convene on 4 April 2022.
On 29 March 2022, this Court ordered the below proceedings stayed until fur-
ther order of this Court. On 15 April 2022, Respondent filed an Answer to the
Petition, requesting that this Court deny the Petition and vacate the stay of
proceedings. On the same day, Respondent filed a Motion to Return Peti-
tioner’s Petition for Correction due to the Petition’s variance from this Court’s
Rules of Appellate Procedure. On 20 April 2022, this Court granted Respond-
ent’s motion and returned the Petition for correction. On 21 April 2022, Peti-
tioner refiled his Petition. On 22 April 2022, Petitioner filed a Reply to Re-
spondent’s Answer.

                                    I. DISCUSSION

   “As a writ is one of the most potent weapons in the judicial arsenal, three
conditions must be satisfied before it may issue.” 1 “First, there is no other ad-
equate means to attain the relief desired; second, the right to issuance of the
writ is clear and indisputable; and third, the issuing court, in its discretion,
must be satisfied that the issuance of the writ is appropriate under the circum-
stances.” 2
    Petitioner contends that the military judge committed clear error by deny-
ing Petitioner’s motion for a continuance on the eve of trial, arguing that the


   1 Cheney v. United States Dist. Court, 542 U.S. 367, 380 (2004) (internal citations
and quotation omitted).
   2   Id. at 380–81 (internal citations omitted).


                                             2
                        In Re Riddell, NMCCA No. 202200072
                                Opinion of the Court

military judge’s actions worked to deprive Petitioner of meaningful assistance
from an appointed expert witness. When Petitioner stated that said expert
would not be available to work with Petitioner’s trial team until the day (a
Sunday) before trial was to start, the military judge’s proposed solution was to
begin seating members as scheduled, give opening statements, then recess the
Court for a day to allow Petitioner to consult with his expert. 3
    The proceedings having been stayed for almost one month at this point,
Petitioner maintains that a writ is still necessary because “[s]hould this Court
find that a writ should not issue or that the issue regarding a continuance for
adequate preparation is moot, the military judge could and foreseeably would
again insist on the immediate commencement of trial without regard to the
adequate and effective preparation of counsel.” 4
    Applying the three-part test enumerated above, we find Petitioner has not
demonstrated an entitlement to the extraordinary remedy requested. First,
given that Petitioner has had the benefit of more than a 4-week stay, that fund-
ing for his expert was approved before the stay, and that his expert was avail-
able to meet with Petitioner’s trial team during the week originally scheduled
for trial, we fail to see how any relief, through this or other means, is merited.
Second, Petitioner’s concern that the judge may take some improper future ac-
tion based on numerous unknown variables is certainly not enough to show
Petitioner’s right to a writ is clear and undisputable. And, third, we are not
convinced issuance of the requested writ is proper.

                                    II. CONCLUSION

   Upon consideration of the Petition and briefs, the Petition for Extraordi-
nary Relief in the Nature of a Writ of Mandamus is DENIED.
   The Stay of Proceedings is VACATED.




   3  The filings contain conflicting explanations regarding who was responsible for
the expert’s limited availability. While we need not resolve this issue for the purposes
of our decision, we note with concern the apparent lack of urgency and meaningful
communication between all parties involved. A mountain of filings and associated de-
lay could have been avoided by better coordination in the months before the trial date.
   4   Petitioner’s Reply Brief, at 11.


                                           3
In Re Riddell, NMCCA No. 202200072
        Opinion of the Court

          FOR THE COURT:




          RODGER A. DREW, JR.
          Clerk of Court




                4